  Case 3:19-cr-30140-NJR Document 17 Filed 06/17/20 Page 1 of 3 Page ID #24




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,                      )
                                               )
                                Plaintiff,     )
                                               )
               vs.                             )       No. 19-CR-30140-NJR
                                               )
TIFFANY K. TAYLOR,                             )
                                               )
                                Defendant.     )


                MOTION FOR CONSIDERATION OF PRETRIAL DIVERSION

       The United States of America, by Steven D. Weinhoeft, United States Attorney for the

Southern District of Illinois, and Norman R. Smith, Assistant United States Attorney, herein

submit the Government's Motion for Consideration of Pretrial Diversion.

       1.      The United States requests that the United States Probation Office prepare a

report regarding the appropriateness of pretrial diversion for the defendant, Tiffany Taylor,

pursuant to 18 U.S.C. § 3154(10). In consideration of the defendant’s conduct, health

considerations, family considerations and an acceptance of responsibility, the United States

believes that the defendant is a likely candidate for pretrial diversion.

       2.      The United States further requests that the trial of this matter be continued until

after the Court can consider the report from the United States Probation Office and a proposed

pretrial diversion agreement.
Case 3:19-cr-30140-NJR Document 17 Filed 06/17/20 Page 2 of 3 Page ID #25




                                       Respectfully submitted,

                                       STEVEN D. WEINHOEFT
                                       United States Attorney

                                       s/Norman R. Smith
                                       NORMAN R. SMITH
                                       Assistant United States Attorney
                                       Nine Executive Drive
                                       Fairview Heights, IL 62208
                                       (618) 628-3700
                                       E-mail: Norman.Smith@usdoj.gov
 Case 3:19-cr-30140-NJR Document 17 Filed 06/17/20 Page 3 of 3 Page ID #26




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,                     )
                                              )
                              Plaintiff,      )
                                              )
              vs.                             )       No. 19-CR-30140-NJR
                                              )
TIFFANY K. TAYLOR,                            )
                                              )
                              Defendant.      )

       I hereby certify that on June 17, 2020, I caused to be electronically filed:

               MOTION FOR CONSIDERATION OF PRETRIAL DIVERSION

with the Clerk of Court using the CM/ECF system which will send notification of such filing(s)
to the attorney of record.


                                                      Respectfully submitted,

                                                      STEVEN D. WEINHOEFT
                                                      United States Attorney

                                                      s/ Norman R. Smith
                                                      NORMAN R. SMITH
                                                      Assistant United States Attorney
                                                      Nine Executive Drive
                                                      Fairview Heights, IL 62208
                                                      (618) 628-3700
                                                      E-mail: Norman.Smith@usdoj.gov
